IN THE SUPREME COURT OF IOWA
                              No. 13–1926

                         Filed January 29, 2016


GARY A. KOBAL,

      Appellant,

vs.

WELLS FARGO BANK, N.A., as Trustee for MLMI Trust Series 2005-
HE2, and Any and All Unknown Parties in Possession of the Real Estate
Located at Lot 11 in Kingswood Estates Plat 3, an Official Plat, Now
Included in and Forming Part of the City of Urbandale, Iowa, Des Moines,
Iowa,

      Appellee.


      On review from the Iowa Court of Appeals.


      Appeal from the Iowa District Court for Polk County, Douglas F.

Staskal, Judge.



      Mortgagor seeks further review of a court of appeals decision

affirming the district court’s ruling on a quiet title action. AFFIRMED.


      Randall L. Jackson of the Law Office of Randall L. Jackson, Des

Moines, for appellant.



      Kevin M. Abel of Bryan Cave L.L.P., St. Louis, MO, and Benjamin

W. Hopkins of Petosa, Petosa & Boecker, LLP, Clive, for appellee.
                                    2

PER CURIAM.

      This is a quiet-title action raising the question of whether the two-

year special statute of limitations in Iowa Code section 615.1(1) applies

only to judgment liens or whether the underlying debt is also

extinguished after the passage of the requisite two-year period.       The

district court granted summary judgment to the defendant Wells Fargo

Bank and denied Gary Kobal’s cross-motion for summary judgment. The

court of appeals affirmed.

      In U.S. Bank National Association v. Callen, ___ N.W. 2d ___ (Iowa

2016), we held that Iowa Code section 615.1(1) (2011) applies only to

judgment liens and that the two-year special statute of limitations in

Iowa Code section 615.1(1) did not apply to rescission under Iowa Code

section 654.17. Our holdings in U.S. Bank are largely dispositive of this

controversy.

      An additional issue, however, is presented in this case that was not

present in Callen. On appeal, Kobal asserts an unclean hands defense to

foreclosure. While there may be a question as to whether the unclean

hands defense was adequately presented to the district court, it is clear

that the district court did not rule upon it and that Kobal did not file a

motion for enlargement under Iowa Rule of Civil Procedure 1.904(2). The

unclean hands issue has therefore been waived. Meier v. Senecaut, 641

N.W.2d 532, 541 (Iowa 2002). As a result, the judgment of the district

court is affirmed.

      AFFIRMED.

      All justices concur except Waterman and Mansfield, JJ., who take

no part.

      This opinion shall not be published.